The court properly determined that petitioner’s challenge to her termination as a probationary teacher is time-barred. Such a challenge must be brought within four months of the effective date of termination, and the petitioner’s pursuit of administrative remedies does not toll the four-month statute of limitations (see CPLR 217 [1]; Kahn v New York City Dept. of Educ., 79 AD3d 521, 522 [2010]). The effective date of petitioner’s termination was July 26, 2007. Accordingly, her petition, filed on July 17, 2009, was untimely.
While respondent concedes that the petition is not time-barred to the extent that it seeks review of the U-rating (see Matter of Andersen v Klein, 50 AD3d 296, 297 [2008]), petitioner has failed to show that the rating was arbitrary and capricious or made in bad faith. The detailed observation reports by the principal and assistant principal, describing petitioner’s poor performance in class management, engagement of students, and lesson planning, provided a rational basis for the rating (see id.). Petitioner’s contention that the principal was biased against her is speculative and insufficient to establish bad faith (see Matter of Che Lin Tsao v Kelly, 28 AD3d 320 [2006]).
We have considered petitioner’s remaining contentions and find them unavailing. Concur — Tom, J.P, Andrias, Sweeny, Moskowitz and Renwick, JJ.